                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF ILLINOIS


 PAMELA NEUWIRTH,
 Plaintiff,

 v.                                                             Case No. 19–CV–00261–JPG–DGW

 COMMISSIONER OF SOCIAL SECURITY,
 Defendant.

                                             JUDGMENT

        This matter having come before the Court, and the Court having granted Plaintiff Pamela

Neuwirth’s Motion to Dismiss Without Prejudice pursuant to Federal Rule of Civil Procedure 41(a)(2),

        IT IS HEREBY ORDERED AND ADJUDGED that the claims against DEFENDANT

COMMISSIONER OF SOCIAL SECURITY are DISMISSED WITHOUT PREJUDICE.


Dated: October 15, 2019                              Margaret M. Robertie, Clerk of Court
                                                     s/Tina Gray, Deputy Clerk


Approved by: s/J. Phil Gilbert
              United States District Judge
